Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0001114
                                                        15-JUL-2014
                                                        10:16 AM



                          SCWC-12-0001114
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,
                                vs.
                            LAST KONY,
                 Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0001114; CR. NO. 11-1-1294)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
          Petitioner/Defendant-Appellant Last Kony’s Application

for Writ of Certiorari, filed on June 2, 2014, is hereby accepted

and will be scheduled for oral argument.

          The parties will be notified by the appellate clerk

regarding scheduling.

          DATED: Honolulu, Hawai#i, July 15, 2014.

John M. Tonaki and                    /s/ Mark E. Recktenwald
Jon N. Ikenaga
for petitioner                        /s/ Paula A. Nakayama

Keith M. Kaneshiro and                /s/ Sabrina S. McKenna
Donn Fudo
for respondent                        /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson